Citation Nr: 1735906	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of cerebrospinal meningitis. 

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to cerebrospinal meningitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to November 1944. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in November 2015.  At that time, the Board remanded the matters for further development.  A Supplemental Statement of the Case was issued in February 2017, and the case is properly before the Board once again. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating in excess of 10 percent for residuals of cerebrospinal meningitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's bilateral knee disability is not etiologically related to an event, disease, or injury of service origin.


CONCLUSION OF LAW

The Veteran's bilateral knee disability was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded these matters in November 2015.  The Board instructed the Agency of Original Jurisdiction (AOJ), to obtain all outstanding VA medical records and request authorizations for medical records from the Veteran's private treatment providers.  The AOJ has obtained updated and outstanding medical records from the VA facility in Montgomery, Alabama.  A December 2015 letter requested the Veteran provided records release authorizations for a Dr. J.J, Dr. J.H., Jackson Hospital, and Amedisys Home Health Care.  The Veteran did not return the requested authorizations.  As the Veteran did provide authorizations to obtain private records, the records cannot be obtained, and the AOJ substantially complied with the remand order.  The Veteran did provide records from Jackson Hospital, and they were added to the Veteran's claims file.  

Additionally, the November 2015 remand required the AOJ to schedule the Veteran for a medical evaluation.  The Veteran underwent an evaluation in March 2016 and a second on May 2016.  These examinations were thorough, for the purposes of evaluating whether the Veteran had a bilateral knee disability.  However, the examinations produced contradictory opinions, which were incomplete and not well supported by the accompanying rationales.  Therefore, the AOJ obtained a third opinion in October 2016.  This opinion was thorough, it considered the medical evidence and the Veteran's lay statements.  It was also supported by a complete rationale.  It is adequate for the purposes of adjudicating the matters before the Board.  

Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).




Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in February 2012 notified the Veteran of how to substantiate his service connection claims.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, VA's duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's STRs, clinical records from his inpatient stay while in service at the hospital at Fort Benning, VA treatment since the Veteran's discharge from service, and private medical records are associated with the Veteran's claims file.  The Board notes that there are some private records that remain outstanding, those from Dr. J.J, Dr. J.H., and Amedisys Home Health Care.  VA made due efforts to obtain a signed records release by the Veteran in order to obtain these records, but the record did not return the release.  The Veteran has not identified any additional relevant evidence.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Veteran was afforded multiple VA examinations in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The most recent examinations were in March and May of 2016.  These examinations were thorough and included a review of the Veteran's medical records, however the accompanying opinions requested lacked adequate rationales and were contradictory.  The AOJ requested an addendum opinion to resolve the contradictions and deficiencies in the rationales.  That opinion was obtained in October 2016.  The addendum opinion was thorough.  It recounted the Veteran's lay statements, referenced the Veteran's medical history, and was reached after a review of the whole file.  The opinion is well supported by a complete and logical rationale with supporting medical literature attached.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claims for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  Accordingly, the Board will proceed to a decision as to the issue on appeal

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2016).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303  (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

The Veteran has filed a claim for a bilateral knee disability, noting that he has experienced increasing pain in his knees and that he believes it is related to his in-service cerebrospinal meningitis or service-connected residuals thereof. 

Upon examination, the Veteran was diagnosed with degenerative joint disease of the thoracolumbar spine with lumbar radiculopathy radiating into his lower extremities, and degenerative joint disease of the bilateral knees.  These conditions were objectively shown upon examination and documented in the Veteran's medical record.  Therefore the first elements for both direct and secondary service connection have been established.  

As noted above, the Veteran has related these conditions to his cerebrospinal meningitis while in service.  The record does establish the Veteran had cerebrospinal meningitis while in service and that it was associated with knee pain.  Therefore, the evidence is sufficient to establish the second element for direct service connection.  Additionally, the record indicates that psychoneurotic pain in the joints was a service-connected residual of the cerebrospinal meningitis, therefore the second element of secondary service connection has been established. 

Therefore, the remaining issue is whether there is a causal nexus between either the Veteran's in-service events or his service-connected residuals. 

Although the Veteran has stated that he believes his current knee disabilities are related to his in-service cerebrospinal meningitis or the service connected residuals thereof, the record does not demonstrate the Veteran has the required medical training or experience to competently opine such a causal nexus.  However, as part of its duty to assist, the VA has obtained opinions from competent medical sources on the existence of such a causal nexus.

In March 2016, the Veteran underwent a VA examination.  The March 2016 examiner opined that it was less likely than not that the Veteran's bilateral knee disability was caused by his in-service cerebrospinal meningitis.  Specifically, he noted that while the Veteran had knee pain at the time, he did not report any knee pain again until 2000.  The Veteran's knee disability was related to degenerative changes in both knees as well as traumatic arthritis sustained from a fall a few years prior to the examination.  

This opinion was contradicted by the May 2016 QTC examination report.  That examiner concluded that the Veteran's current disability was a progression of the previous diagnosis of status-post cerebrospinal meningitis.  The examiner noted the Veteran's loss of lumbar lordosis, muscle spasms, degenerative discs, previous laminectomy and sacrolitis.  

Neither of these opinions was sufficient to determine if there was a causal nexus.  The March 2016 opinion did not address the Veteran's service connected residuals of cerebrospinal meningitis.  The May 2016 examiner did not provide an adequate rationale to support a conclusion that there was a nexus between either the in-service event or the service connected residuals.  Therefore, both provide little probative value when determining if there is a causal nexus. 

VA obtained a supplemental opinion in October 2016 to resolve the contradictory and incomplete opinions from March 2016 and May 2016.  The examiner reviewed the Veteran's electronic file and his report indicated that he took into consideration the Veteran's lay statements, his medical history, and the examiners' reports from March 2016 and May 2016.  Additionally, the October 2016 examiner reviewed relevant medical literature and cited to them.  The examiner concluded that the Veteran's current bilateral knee condition was less likely than not a result of his cerebral spinal meningitis.  Instead, the examiner concluded the Veteran's bilateral knee disability was related to aging.  Further, the examiner noted that neither the medical evidence nor relevant medical literature support the causation or aggravation of the Veteran's bilateral knee disability by residuals of cerebrospinal meningitis.  This opinion is well supported an afforded significant probative value. 

Review of the record does not indicate there are additional opinions regarding the question of a nexus between the Veteran's current bilateral knee disability and his cerebrospinal meningitis or his service-connected residuals thereof.  Moreover, the record does not show a continuity of symptomatology for the Veteran's bilateral knee disability.  The Veteran' degenerative and traumatic arthritis developed well after his discharge from service per his own testimony to the March 2016 examiner.  

Additionally, the Veteran's medical records do not indicate that the Veteran's bilateral knee disability manifested to a compensable level within a year of his discharge from service.  Although, he did receive treatment for the residuals of cerebrospinal meningitis during that period, the records do not indicate the existence of the degenerative and traumatic arthritis that characterize his current bilateral knee disability.  

Therefore, the weight of the probative evidence is against finding the Veteran current bilateral knee disability is causally related to his current bilateral knee disability on presumptive, direct, secondary, or aggravated basis. 




ORDER

Entitlement to service connection for a bilateral knee disability, to include as secondary to cerebrospinal meningitis, is denied.


REMAND

The Veteran's claim for an increased rating for his service-connected residuals of cerebrospinal meningitis was remanded in November 2015 in order to obtain a comprehensive examination to determine what residuals the Veteran has had during the period on appeal.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.  

A review of the record indicates that the actions taken upon remand were insufficient to accomplish the remand's directives.  Specifically, the Veteran was service connected for residuals that included psychoneurosis in 1945.  An April 1958 Board decision reaffirmed that that psychoneurosis was included in the service-connected residuals.  However, upon remand, there is no discussion of the existence or extent of the Veteran's psychoneurosis, nor was a psychological examination conducted.  Without such development, the Board does not have sufficient evidence to adjudicate the Veteran's claim and substantial compliance with the November 2015 remand was not achieved.  Thus another remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding relevant VA medical records and associate them with the Veteran's claims file. 

2.  Forward the Veteran's claims file to an appropriate examiner or examiners for an examination to address the current nature and severity of the Veteran's service-connected residuals of cerebrospinal meningitis, to include psychoneurosis.  The examination should include a psychological examination, or a statement by the examiner as to why such an examination would not be appropriate. 

A copy of this remand must be made available to the examiner(s) for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Identify all current residuals of cerebrospinal meningitis, including psychoneurosis, that the Veteran has exhibited since approximately January 2011.  

b.  Indicate, to the extent possible, the functional limitations imposed by the Veteran's residuals of cerebrospinal meningitis have on the Veteran's personal and occupational abilities.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


